McCAY, J.
The bankrupt law of Congress, of the 2d of March, 1867, Section 25, vests' in the bankrupt, free from his debts, whatever property the State exempted from levy and sale, under laws in force in the year 1864, arid we must presume that the property now levied on, as it was set apart to the debtor, under the proceedings in which he was declared a bankrupt, is property that was exempted by our Code which went into force as the law on the 1st of January, 1863. Section 2013 of the Revised Code, exempts certain real estate from levy and sale as the homestead of the debtor, but makes no exception in favor of a debt due for the purchase-money, as does our Constitution of 1868. The debtor takes the exemption under the law by which it is granted to him. That law did not make it liable to be sold for the purchase-money, and in our judgment it is not so liable.
It is not worth while to repeat the arguments which establish that the “Code” became the law on the 1st of January, 1863, even as to those clauses which altered the previous laws. The Act of December 19th, 1861, can be sustained as a valid Act, and by that Act the Cpde, as such, is made the law. The provisions in the Code were, without doubt, intended to repeal all the former exemption laws inconsistent with what was there provided. And the Act of. 1843, except-, ing debts due for the purchase-money, is clearly inconsistent with that broad provision of the Code which exempts the property from sale under any judgment. The ^bankrupt Act discharges the debtor from all debts save those therein specially excepted, and this is not one of the exceptions; and the presumption of law is, that the Bankrupt Court saw to it that all the requisites necessary to make its judgment binding, had been complied with. The fact that the plaintiff saw fit not to prove his debt, cannot help him unless, perhaps, he was the owner of a specific lien.
Judgment affirmed.